Citation Nr: 1007764	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-32 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the tibial plateau of the left 
knee.  



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from July 1998 to January 10, 
2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  Custody of the 
case was subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.  

A July 2007 rating decision granted service connection for 
residuals of a fracture of the tibial plateau of the left 
knee and assigned an initial noncompensable disability 
rating, effective January 11, 2007 (the day after discharge 
from active service), and granted service connection for 
bicipital tendinitis of each shoulder, with each shoulder 
being assigned an initial noncompensable disability rating.  
The Veteran's notice of disagreement (NOD) addressed all 
three rating actions.  

Subsequently, a September 2008 rating decision increased the 
noncompensable rating for residuals of a fracture of the 
tibial plateau of the left knee to 10 percent, effective 
January 11, 2007.  A September 2008 statement of the case 
(SOC) addressed all three issues but in the Veteran's VA Form 
9 he limited his appeal to the issue of entitlement to an 
initial rating in excess of 10 percent for residuals of a 
fracture of the tibial plateau of the left knee.  
Accordingly, the issues of the initial noncompensable ratings 
assigned for bicipital tendinitis of each shoulder are not 
before the Board.  

Records from a medical facility in Afghanistan from November 
2007 to May 2008 reflect treatment for, in part, bilateral 
inguinal hernias.  It is not clear whether the Veteran wishes 
to claim service connection for bilateral inguinal hernias 
and, so, this matter is referred to the RO for clarification.  




FINDINGS OF FACT

The Veteran's left knee disability is manifested by some 
effusion and joint line tenderness but not productive of 
subluxation, ligamentous instability, cartilage dislocation, 
locking, and there is no limitation of motion nor pain on 
motion which is not productive of additional functional 
impairment.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a fracture of the tibial plateau of the left 
knee have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.27, 
4.40, 4.45, 4.59, Diagnostic Codes 5010 - 5003 - 5260 - 5261 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, became effective November 9, 2000, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 set forth respective duties as to 
notification regarding claim substantiation and VA's duty to 
assist. 

Duty to Notify

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant of the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant of the information and evidence that 
the claimant is expected to provide.  A "fourth element" of 
the notice requirement, requesting the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, was recently removed from the language of 38 
C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 
2008).  

To the extent possible, under 38 U.S.C.A. § 5103(a) VCAA 
notice must be provided to a claimant before an initial 
unfavorable decision on a VA claim.  Pelegrini v. Prinicipi, 
18 Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was provided notice of the VCAA in June 2007 as 
to the claim for service connection for left knee disability 
prior to the initial adjudication of the claim in a July 2007 
rating decision.  The VCAA letter indicated the types of 
evidence necessary to substantiate the service connection 
claim, and the division of responsibility between the Veteran 
and VA for obtaining that evidence, including the information 
needed to obtain both his private and VA medical treatment 
records.  The letter also provided notice of the downstream 
disability rating and effective date elements of the claim.  

In a claim for increase, the VCAA notice requirements include 
notice to provide, or ask VA to obtain, medical or lay 
evidence of increased severity and the impact thereof on 
employment to substantiate the claim; and providing examples 
of types of medical or lay evidence that may be submitted, or 
that VA can be asked to obtain, which are relevant to 
establishing an increased rating.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. 
Shineki, No. 2008-7150, slip op. (Fed.Cir. Sept. 4, 2009). 

That information was subsequently provide in a July 2008 RO 
letter.  There was a subsequent adjudication of his claim for 
a compensable rating in a September 2008 rating decision, 
which granted an initial 10 percent rating effective the day 
after the Veteran's discharge from active service.  

Where, as here, the claim of service connection has been 
granted and a disability rating has been assigned, the claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Further, once a claim of service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision as to the assigned 
ratings does not trigger additional notice under 38 U.S.C.A. 
§ 5103(a).  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) is no longer applicable in the claim 
[S] for increase.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Duty to Assist

The Veteran declined an opportunity to testify in support of 
his claim.  

The evidence of record includes the Veteran's service 
treatment records, a July 2007 VA examination report, and VA 
treatment records.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or that there exists 
any additional information or evidence which VA needs to 
obtain.  Rather, in July 2007 and again in August 2008 he 
indicated that there was no further information or evidence 
to give to VA to substantiate his claim.  So, the Board finds 
that all relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained, to the extent possible. 

Accordingly, as the Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103. 

Background

On VA examination in July 2007 it was noted that inservice 
left knee X-rays in 2002 revealed post-traumatic changes with 
a smooth depression on the lateral tibial plateau, consistent 
with a history of a fracture.  X-rays on August 2001 had 
shown a healing left tibial plateau fracture.  An arthroscopy 
report of July 2001 of the left knee showed findings 
consistent with a depressed fracture, degenerative changes of 
the lateral meniscus but no tear.  A November 2006 physical 
examination revealed the left knee was normal.  A history of 
the physical examination for service discharge indicated that 
the Veteran had a tibial plateau fracture.  He was currently 
employed as a system administrator for a Department of 
Defense contractor.  He reported having fractured the left 
tibial plateau in August 2001, followed by an arthroscopic 
procedure.  He had been treated by immobilization and now had 
residual acting and stiffness of that knee with occasional 
crepitus approximately 2 days per week.  He usually took 
Motrin 2 or 3 times weekly with good relief and without 
significant side-effects.  He did not wear a knee brace and 
was able to perform the usual activities of daily living 
without impediment.  He had not had any hospitalizations 
since his left knee arthroscopic procedure.  

On physical examination the Veteran was ambulatory, and his 
posture and gait were normal.  His left knee was normal in 
appearance and without heat, redness, swelling or tenderness.  
He was able to squat and arise without apparent discomfort.  
He had full range of motion of the left knee and Lachman's 
test was negative, as was McMurray's sign.  There was no 
additional limitation of motion with three repetitions of 
movement, during the examination, that was related to pain, 
fatigue, incoordination, weakness or lack of endurance.  His 
deep tendon reflexes and his sensory and motor status were 
intact.  It was noted that past X-rays had found that the 
lateral tibial plateau of the left knee was mildly depressed, 
compatible with a fracture of the plateau but there was not 
joint effusion and the rest of the bones and joint spaces 
appeared to be within normal limits.  The pertinent diagnosis 
was residuals of a fracture of the tibial plateau of the left 
knee.  

March 2008 X-rays of the Veteran's left knee, taken at a 
medical facility in Afghanistan, found normal bony 
mineralization without fracture or dislocation.  The intra-
articular spaces were maintained and without calcified loose 
bodies.  There was a moderate amount of supra-patellar joint 
effusion of the left knee.  The impression was joint effusion 
in the left knee without radiographic evidence of an acute 
fracture or dislocation.  

Also on file are records from a medical facility in 
Afghanistan from November 2007 to May 2008.  In February 2008 
the Veteran complained of knee pain which was elicited by 
motion.  On examination he had tenderness to palpation of the 
joint line of the knee but no swelling, edema or erythema.  
There was no tenderness on palpation of the patellar tendon 
and no muscle spasm of the knee.  Knee motion was normal.  No 
pain was elicited by motion of the knee and he had normal 
motion.  No tenderness of the knee was observed on 
ambulation.  There was no muscle weakness of the knee.  The 
assessment was patellofemoral syndrome.  He was to be given 
Naproxen and to stretch the knee and have physical therapy 
for quadriceps strengthening.  

In March 2008 the Veteran reported that he had been told that 
he needed a knee replacement.  He complained of left knee 
pain which was worse in the morning but the knee pain did not 
worsened with weight-bearing.  He had been treated with non-
steroidal anti-inflammatory medications.  He estimated his 
pain in the morning was 5 on a scale of 10 but better 
throughout the day, while he was mobile.  He had some pain at 
night.  He had no significant limitations, other than during 
the first 30 minutes of the day.  The pain was in the lateral 
aspect at the edge of the left tibia.  On examination his 
knee motion was normal and there was no swelling.  No pain 
was elicited by knee motion.  The lateral aspect of the left 
knee was tender to palpation.  He was interested in steroid 
injections and it was noted that this might give him some 
temporary relief.  

In May 2008 the Veteran complained of left knee pain which 
was elicited by motion.  He reported that his pain was most 
prevalent after periods of no motion.  He denied any locking 
or giving way of the knee and also denied any significant 
swelling.  The pain was localized to the lateral aspect of 
the left knee.  On examination there was no gross deformity, 
erythema or ecchymosis of the left knee.  Range of motion was 
"5/0/140."  Lachman's and posterior Drawer's tests were 
negative.  There was no laxity on varus or valgus stress 
testing.  He had some mild joint line tenderness to palpation 
along the lateral joint line.  McMurray's test was negative.  
It was noted that his knee pain was likely from his past 
injury but, after the March 2008 X-rays, he had preserved 
tibio-femoral joint space.  Strengthening, weight loss and 
the use of glucosaimine were discussed.  He was to return in 
one month for re-evaluation.  

General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if a disorder more nearly approximates the criteria therefore 
but not all disorders will show all the findings specified 
for a particular disability rating, especially with the more 
fully described grades of disabilities but coordination of 
ratings with functional impairment is required.  38 C.F.R. 
§§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during 
any appeal for an increased rating for separate periods of 
time based on facts found, a practice known as "staged 
ratings." Fenderson v. West, 12 Vet. App. 119 (1999) (initial 
staged ratings).   

An unlisted condition may be rated under a closely related 
disease or injury by the use of a "built-up" DC under 
38 C.F.R. § 4.27, with consideration given to relevant 
medical history, current diagnosis, symptomatology, functions 
affected and anatomical localization.  38 C.F.R. § 4.20.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
assignment of a particular diagnostic code is "dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  

Ratings for a joint based on limitation of motion require 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  In other words, ratings based on limited motion do 
not ipso facto include or subsume the other rating factors in 
§§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, 
and weakness.  Thus, a higher rating may be assigned if there 
is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Also with any form of arthritis, 
painful motion is factor to be considered.  Painful motion of 
a joint with peri-articular pathology is to be at rated at 
least at the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  

Left Knee

The service connection residuals of a fracture of the tibial 
plateau of the left knee has been assigned a 10 percent 
disability rating based on limitation of flexion of that knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion).  However, the Board will consider all applicable 
Diagnostic Codes in evaluating the severity of that disorder. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative, 
and under Diagnostic Code 5010 traumatic, arthritis are rated 
as limitation of motion rated under the appropriate 
Diagnostic Codes for the specific joints involved.  Where, 
however, the limitation of motion is noncompensable, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Full knee flexion is to 140 degrees and full knee extension 
is to zero (0) degrees.  38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 a 10 percent 
rating requires flexion be limited to no more than 45 
degrees.  A 20 percent rating is assigned when flexion is 
limited to no more than 30 degrees, and 30 percent is 
assigned when flexion is to no more than 15 degrees.  

Conversely, under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a 
10 percent rating requires extension be limited to no more 
than 10 degrees, a 20 percent rating to no more than 15 
degrees, a 30 percent rating to no more than 20 degrees, a 40 
percent rating to no more than 30 degrees, and a 50 percent 
rating to no more than 45 degrees.

Separate ratings for limitation of motion in flexion and in 
extension of a knee may be assigned.  See VAOGPREC 9-2004 
(September 17, 2004).  Also, a compensable degree of limited 
motion under Diagnostic Codes 5260 and 5261 need not be 
shown; rather, a compensable rating may be granted, in 
addition to a rating for instability under Diagnostic Code 
5257, if there is X-ray evidence of arthritis and also 
painful motion under 38 C.F.R. § 4.59.  See also VAOGCPREC 
23-97.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight, 20 percent if 
moderate, and 30 percent if severe.  38 C.F.R. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent 
evaluation is the highest and only rating available where 
there is evidence of dislocated cartilage, with frequent 
episodes of "locking," pain, and effusion into the knee 
joint.  

Symptomatic residuals of removal of a semilunar cartilage 
warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

Also, 38 C.F.R. § 4.71a, Diagnostic Code 5256 provides for a 
30 percent evaluation when the knee is ankylosed in a 
favorable angle in full extension, or in slight flexion 
between zero degrees and 10 degrees.  

Under 38 C.F.R. § 4.71a, DC 5262 impairment of the tibia and 
fibula with malunion and with slight knee or ankle 
disability, a 10 percent rating is warranted.  With malunion 
and with moderate knee or ankle disability, a 20 percent 
rating is assigned but with marked knee or ankle disability a 
30 percent rating is assigned.  

Under 38 C.F.R. § 4.71a, DC 5263 a 10 percent rating is 
assigned for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  

Analysis

After a thorough review of the entire record, the Board finds 
that the Veteran's knee disability has each been 
appropriately evaluated as 10 percent disabling since the 
effective date of the grant of service connection for that 
disorder, the day after discharge from active service, and 
does not warrant a higher disability rating at any time since 
then.  

The current 10 percent rating encompasses his knee pathology 
together with functional limitation due to painful motion and 
any crepitus.  There is joint line tenderness and supra-
patellar joint effusion but no evidence of ankylosis, 
locking, instability, weakness, limitation of motion.  While 
the Veteran takes non-steroidal anti-inflammatory medication 
and there is a suggestion in the record that he may, at some 
point need a knee replacement, he does not need a knee brace 
and his posture and gait are normal.  Moreover, there is no 
evidence of any impairment in performing his activities of 
daily living.  

Thus, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly 
approximate the criteria for an evaluation higher than 10 
percent for the left knee at any time since the day after 
discharge from active service.  See Fenderson, supra.  In 
other words, the Veteran's left knee disability has been no 
more than 10 percent disabling since that date, so his rating 
cannot be "staged" because the 10 percent rating is his 
greatest level of functional impairment since that date.  

Thus, in conclusion, the Board concludes that initial 
disability rating in excess of 10 percent for the left knee 
is not warranted at any time since the day after discharge 
from active service.  

So, as it stands, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, 
and requires a three-step analysis.  First, is whether the 
schedular criteria are adequate and, if they are, no 
extraschedular referral is required.  Second, if inadequate, 
determine whether there is an exceptional disability picture 
considering such related factors as marked interference with 
employment (but not marked interference obtaining or 
retaining employment) or frequent periods of hospitalization.  
Third, if the rating criteria are inadequate and the related 
factors are present, the case must be referred for a 
determination of whether an extraschedular rating should be 
assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA Gen. 
Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 
(Fed.Cir. 2009).  

Here, the disability picture is not shown to be incapable of 
accurate evaluation with the use of the schedular rating 
criteria.  Rather, the schedular rating criteria are 
comprehensive and contemplate the full range of the Veteran's 
disability.  Also, the disability at issue is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  There is no 
evidence of frequent periods of hospitalization due solely to 
the service-connected left knee disorder.  Thus, the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is adequate.  

For this reason, the Board finds no basis to refer this case 
for consideration of an extraschedular rating.  So, the 
criteria for submission for consideration of an extra-
schedular rating are not met.  Thun, Id. 


ORDER

An initial disability rating in excess of 10 percent for 
residuals of a fracture of the tibial plateau of the left 
knee is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


